PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Luckevich et al.
Application No. 16/127,114
Filed: 10 Sep 2018
For: DEVICES, SYSTEMS, AND METHODS FOR TRANSMITTING VEHICLE DATA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition styled under 37 CFR 1.78(c) and (e) filed April 8, 2021, which, in view that the requested changes are only to the benefit claims to the nonprovisional application(s), is treated as a petition under 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application(s) listed on the concurrently-filed Application Data Sheet (ADS).

The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1) and (3).

With regard to item (1), the signature on the ADS submitted April 8, 2021 is not dated. A new corrected ADS that is both signed and dated must be submitted with a renewed petition.



In this case, there has been an extended delay between the date the previous decision dismissing the petition was mailed (June 16, 2020) and the filing of the subject renewed petition on April 8, 2021. 

Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any renewed petition must be accompanied by an adequate explanation that the entire delay was unintentional. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)